Citation Nr: 0734867	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  03-25 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease.  

2.  Entitlement to service connection for a low back 
disability, on a direct basis and as secondary to the 
service-connected patellar subluxation of both knees.  

3.  Entitlement to service connection for post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from December 1969 
to November 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from several rating actions of the 
Department of Veterans Affairs Regional Office (RO) in Waco, 
Texas.  Specifically, in a January 2003 decision, the RO 
denied service connection for gastroesophageal reflux disease 
(GERD).  In a March 2004 determination, the RO denied service 
connection for a low back disability on a direct basis and 
for post-traumatic stress disorder (PTSD).  In a December 
2004 decision, the RO denied service connection for a low 
back disability, asserted to be secondary to the service-
connected patellar subluxation of both knees.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

Service Connection For GERD

According to the service medical records, in December 1969, 
the veteran sought treatment for complaints of a cold and a 
sore throat.  In March 1970, he complained of an one-to-two 
day history of a sore throat.  A physical examination 
reflected the presence of two enlarged and tender axillary 
nodes.  In February 1971, he sought treatment for complaints 
of a sore throat and frequent coughing.  The examiner, who 
observed hoarseness in the veteran's voice, provided an 
impression of pharyngitis.  

The service medical records are otherwise negative for 
complaints of, treatment for, or findings of GERD.  As noted 
in the July 1971 separation examination, the veteran's 
abdomen was normal.  On the day before discharge in November 
1971, the veteran reported that there had been no change in 
his medical condition since his last separation examination.  

The first competent evidence of a diagnosis of GERD is dated 
in August 2002.  Additional post-service medical records 
reflect continued treatment for this disability since that 
time.  

At no time during the current appeal has the veteran been 
afforded a VA examination with respect to his GERD condition.  
While this condition was not first diagnosed until more than 
30 years after discharge from service, the reports that he 
has continued to experience the same symptoms since service.  
Additionally, in view of the multiple in-service sore throat 
complaints and the current diagnosis of GERD, the Board finds 
that a remand is required in order to conduct a VA 
examination and obtain a medical opinion on the etiology of 
the veteran's GERD.  See 38 U.S.C.A. § 5103A(d) (West 2002) & 
38 C.F.R. § 3.159(c)(4) (2007).  

A remand also is required to obtain additional medical 
records with respect to the GERD claim.  During the May 2006 
Travel Board hearing, the veteran testified that he received 
treatment for this condition at the Scott & White Hospital in 
Temple, Texas in April 2006.  May 2006 hearing transcript 
(2006 T.) at 5-6.  At the hearing, the veteran submitted a VA 
Form 21-4142, Authorization and Consent To Release 
Information To The Department Of Veterans Affairs 
(Form 21-4142) authorizing VA to obtain copies of these 
medical records.  On remand, an attempt needs to be made to 
obtain the records of this treatment.  

Also at the May 2006 Travel Board hearing, the veteran 
testified that, within the past three years, several doctors 
at the VA Medical Center (VAMC) in Temple, Texas, where he 
receives ongoing  treatment have told him that his GERD could 
be related to his active duty.  2006 T. at 4, 7-8.  Further 
review of the claims folder indicates that, in September 
2005, the RO procured copies of records of medical care that 
the veteran had received at the Temple VAMC between January 
and September 2005.  While at the May 2006 personal hearing 
the veteran submitted copies of some records of treatment 
that he had received at the Temple VAMC after September 2005, 
all reports of medical care that the veteran received at that 
medical facility since September 2005 do not appear to have 
been associated with his claims folder.  On remand, 
therefore, an attempt should be made to obtain copies of all 
records of GERD treatment that the veteran has received at 
the Temple VAMC since September 2005.  

Finally, during a personal hearing conducted before a 
decision review officer at the RO in July 2005, the veteran 
testified that, in 2002, a doctor at the VA Outpatient Clinic 
(VAOPC) in Austin, Texas, had informed him that his stomach 
condition could be related to his service.  2005 Hearing 
Transcript (2005 T.) at 4-5.  The only records of 
gastrointestinal treatment that have been obtained from the 
Austin VAOPC date from October and December 2002.  
Accordingly, on remand, an attempt needs to be made to 
procure copies of records of all gastrointestinal treatment 
that the veteran has received at the Austin VAOPC from 
January 2002 to the present.  

Service Connection For A Low Back Disability, On A Direct 
Basis And As Secondary To The Service-Connected Patellar 
Subluxation Of Both Knees

Throughout the current appeal, the veteran has asserted that 
service connection for a low back disability is warranted on 
a direct basis and, alternatively, as secondary to his 
service-connected patellar subluxation of both knees.  See, 
e.g., 2006 T. at 8-11 and 2005 T. at 5, 8.  The veteran 
reports that his military occupational specialties involved 
moving heavy objects (including delivering 100-pound bags of 
potatoes to the mess hall) and that these repeated lifting 
maneuvers resulted in a low back disability.  2006 T. at 10 & 
2005 T. at 5-6, 9-11.  Alternatively, the veteran has 
maintained that his service-connected bilateral knee 
disability impaired his gait and that his abnormal gait 
caused him to develop a low back disorder.  2006 T. at 11-12 
& 2005 T. at 7.  

Service medical records reflect muscle strain in the right 
paravertebral area in July 1970 and low back pain in 
September 1970.  Subsequent service medical records, 
including the July 1971 separation examination, were negative 
for complaints of, treatment for, or findings of a low back 
disability.  On the day before discharge in November 1971, 
the veteran reported that there had been no change in his 
medical condition since his last separation examination.  

X-rays taken of the veteran's lumbar spine in November 2003 
showed bilateral spondylolysis defects at L5, minimal 
narrowing of the L4-L5 disc, minimal anterior subluxation of 
L5 onto S1, and a focal zone of sclerosis in the L5 vertebral 
body which was determined most likely to be a benign bone 
island (although an osteoblastic metastatic lesion remained a 
possibility).  Magnetic resonance imaging (MRI) completed on 
the veteran's lumbar spine one-and-a-half weeks later in 
November 2003 confirmed spondylolysis at L5, diffuse anular 
disc bulging at L4-L5, mild facet joint hypertrophy which was 
minimally effacing the thecal sac, and a bone island at L5.  
Subsequent medical records dated through January 2006 
indicate continued complaints of low back pain and pertinent 
diagnoses of lumbosacral strain, degenerative disc disease at 
L4-L5, and Grade I spondylolisthesis with spondylolysis at 
L5-S1.  

In July 2004, the veteran underwent a VA examination of his 
spine.  At that time, the veteran asserted that his low back 
problems began gradually in the late 1970s.  He denied having 
a history of an injury during service but reported sustaining 
a laceration to his low back area as a result of a post-
service motor vehicle accident in 1972, as well as a 
subsequent injury to his back in a 1973 motorcycle accident.  
After examining the veteran in July 2004, the examiner 
concluded that the diagnosed lumbosacral strain, degenerative 
disc disease at L4-L5, and Grade 1 spondylolisthesis with 
spondylolysis at L5-S1 are "most consistent with . . . [the 
two post-service] MVA[s] with [resulting] back injuries 
rather than being secondary to [the] knee condition."  

While the July 2004 examiner associated the veteran's current 
low back disabilities with injuries sustained in two post-
service motor vehicle accidents, the examiner did not 
indicate that he had reviewed the veteran's claims folder, 
did not address the veteran's documented in-service low back 
complaints, and does not appear to have reviewed records of 
treatment that the veteran had received following the 1972 
and 1973 accidents.  In this regard, the Board notes that 
such reports are not included in the claims folder.  A remand 
is therefore necessary to obtain copies of any available 
records of treatment that the veteran received following the 
1972 and 1973 accidents.  

Additionally, in light of the multiple in-service complaints 
of back pain, as well as the various post-service low back 
diagnoses, the Board finds that, on remand, an additional VA 
examination should be conducted and an opinion obtained 
regarding the etiology of the veteran's current back 
condition after the records discussed above have been 
obtained, and with the claims file being made available to 
the examiner for review.  See 38 U.S.C.A. § 5103A(d) (West 
2002) & 38 C.F.R. § 3.159(c)(4) (2007).  

In that regard, it is further noted that, after the July 2004 
VA examination, and specifically in May 2005, the veteran 
underwent a chronic pain evaluation.  At that time, the 
examiner observed the veteran's abnormal (e.g., limping) 
gait.  Further, at the July 2005 and May 2006 personal 
hearings, the veteran testified that his service-connected 
bilateral knee disability has impaired his gait.  2006 T. 
at 11-12 & 2005 T. at 7.  In light of these recent medical 
observations and testimony, the Board concludes that the VA 
examination conducted on the veteran's lumbar spine pursuant 
to this Remand should include an opinion from the examiner as 
to the effect of the veteran's service-connected bilateral 
knee disability on his low back condition.  Such an updated 
opinion is particularly necessary in light of a March 2004 
statement in which a VA physician expressed his opinion that 
the veteran's "lower back problems . . . [are] as least [as] 
likely as not to be related to his service connected 
bilateral knee . . . [disabilities] because of favoring one 
or the other [of these joints which has] caus[ed] . . . his 
back to be out of gait."  

Finally, during the May 2006 Travel Board hearing, the 
veteran testified that he receives ongoing treatment for his 
back at the Temple VAMC.  2006 T. at 11-12.  Records of all 
treatment received by the veteran for his back from September 
2005 to the present need to be obtained on remand from this 
facility.  



Service Connection For PTSD

Establishment of service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a), i.e., under the criteria of DSM-IV; a 
link, established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f) (2007).  
See also 38 U.S.C.A. § 1154(b) (West 2002).  If it is not 
shown that a veteran engaged in combat, his or her assertions 
of service stressors are not sufficient to establish their 
occurrence.  Rather, the alleged service stressors must be 
established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f) (2007); Pentecost 
v. Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. 
App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran 
v. Brown, 6 Vet. App. 283 (1994).  

Throughout the current appeal, the veteran has asserted that, 
one night while outside the military base during service, he 
came upon a civilian car accident.  Although he tried to help 
one of the victims, she died in his arms.  See, e.g.,2006 T. 
at 15 & 2005 T. at 11-13.  

Service medical records reflect treatment for complaints of 
"feeling jumpy and nervous at all times" in July 1970 when 
the veteran was stationed in Pittsburgh, Pennsylvania.  
Subsequent service medical records, including the July 1971 
separation examination, are negative for complaints of, 
treatment for, or findings of a psychiatric disorder.  On the 
day before discharge in November 1971, the veteran reported 
that there had been no change in his medical condition since 
his last separation examination.  

According to post-service medical records, the veteran was 
initially diagnosed with depression in December 2001.  A 
private health care provider noted at that time that the 
veteran had complained of stress due to the fact that five 
people had recently died and that he had been feeling tired 
for the past few months.  Subsequent private and VA medical 
reports dated through February 2004 reflect continued 
treatment for, and evaluation of, a psychiatric disorder 
variously defined as a generalized anxiety disorder, 
depression, a psychosis not otherwise specified, 
schizophrenia with dysthymia, and a schizoaffective disorder 
(depressive type).  Pertinent symptomatology included 
moderate anger and insomnia.  

Also in February 2004, PTSD was diagnosed for the first time.  
Subsequent private and VA medical records reflect continued 
treatment for, and evaluation of, PTSD manifested by 
irritability, discomfort around others, flashbacks, 
nightmares, intrusive thoughts, poor concentration, 
circumstantial thinking, discomfort in crowds with avoidance, 
anxiety, and depression.  

At a March 2005 VA evaluation, the examiner noted that the 
veteran's stressor (which involved coming upon a car accident 
and having a victim die in his arms) "certainly is plausible 
as a criterion [of] . . . trauma."  Additionally, in two 
written statements submitted at the May 2006 Travel Board 
hearing, a treating VA psychologist explained that PTSD is 
the veteran's primary diagnosis and that his anxiety and 
depression symptoms are related to this disability.  The 
psychologist also expressed her opinion that the veteran's 
PTSD is "more likely than not the result of trauma 
experienced during his military service."  Further, in an 
October 2005 statement which was also received at the May 
2006 personal hearing, a VA psychiatrist who treats the 
veteran expressed his opinion that the veteran meets the 
criteria for PTSD "more than adequately to merit the 
diagnosis."  In particular, the psychologist explained that 
the veteran's purported in-service stressor involved trying 
unsuccessfully to help a car accident victim who died in his 
arms.  

Based on the above, the veteran clearly has a current 
diagnoses of PTSD that has been related to a non-combat 
incident during service.  Significantly, however, the claims 
folder contains no credible supporting evidence that the 
veteran's claimed in-service stressor actually occurred.  
38 C.F.R. § 3.304(f) (2007).  As the veteran has not been 
shown to have engaged in combat, his assertions alone of in-
service stressors are not sufficient to establish their 
occurrence.  Rather, his alleged service stressors must be 
established by official service records or other credible 
supporting evidence.  Id; Pentecost v. Principi, 16 Vet. App. 
124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. 
Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 
283 (1994).  

At the May 2006 Travel Board hearing, the veteran testified 
that he has tried to obtain copies of the accident report 
from the local police departments but has been unsuccessful.  
2006 T. at 15-16.  It does not appear, however, that VA has 
ever made any attempt to procure these records.  
Consequently, a remand is required to obtain copies, if 
possible, of the police department records related to the 
purported accident.  

Finally, at the May 2006 Travel Board hearing, the veteran 
testified that he receives treatment for his PTSD at the 
Temple VAMC.  2006 T. at 16.  Records of all psychiatric 
treatment received by the veteran at this facility from 
September 2005 to the present need to be obtained on remand.  

Accordingly, this case is REMANDED to the Agency of Original 
Jurisdiction (AOJ) for the following actions:  

1.  The AOJ should ask the veteran to 
provide a list (including dates and 
locations) of all health care providers 
who provided treatment to him following 
the motor vehicle accident in 1972 and 
the motorcycle accident in 1973.  After 
obtaining any necessary release forms, 
the AOJ should obtain the complete 
clinical records from each health care 
provider identified by the veteran.  



2.  The AOJ should obtain copies of all 
records related to the esophageal 
treatment received by the veteran at 
Scott & White Hospital in Temple, 
Texas, in April 2006.  

3.  The AOJ should obtain copies of all 
records of gastrointestinal treatment 
received by the veteran at the Austin 
VAOPC from January 2002 to the present.  
Records of all treatment received for 
gastrointestinal, low back, and 
psychiatric conditions at the Temple 
VAMC from September 2005 to the present 
also should be obtained.  

4.  The veteran should be contacted and 
asked to identify the names of the 
doctors at the VAMC in Temple, Texas, 
and the VAOPC in Austin, Texas, who 
have told him that his GERD could be 
related to his period of service.  If 
the veteran is able to provide any 
names, each treating clinician 
identified should be contacted and 
requested to comment on whether he or 
she believes that the veteran's GERD is 
etiologically related to service.  

5.  The AOJ should also contact the 
veteran and ask him to provide as 
specific information as possible 
regarding his purported in-service 
stressor, including in particular the 
episode during active duty in 
Pennsylvania when he tried 
unsuccessfully to help a car accident 
victim who died in his arms.  
Specifically, the veteran should be 
asked to provide the date of this 
event, his military unit(s) and duty 
assignment(s), pertinent locations, and 
the names of any fellow service 
person(s) involved.  He should also be 
asked to submit any corroborative 
evidence he may have, or be able to 
obtain, regarding the existence of such 
an event/stressor.  

6.  Following the above, the AOJ should 
contact the local police department and 
request copies of the purported car 
accident.  Any response received from 
the police department should be 
included in the claims folder.  If no 
request for the purported car accident 
is made to the police department, the 
reason(s) for not asking for such 
evidence (e.g., insufficient 
information for stressor verification) 
must be fully documented in the 
veteran's claims folder.  

7.  Following the completion of the 
above, the veteran should be scheduled 
for a VA examination to determine the 
nature, extent, and etiology of his 
GERD.  The claims folder must be made 
available to the examiner in 
conjunction with the examination.  All 
indicated tests should be conducted.  

All pertinent GERD pathology, which is 
found on examination, should be noted 
in the report of the evaluation.  
Further, the examiner should express an 
opinion as to whether it is at least as 
likely as not, i.e., a 50 percent 
probability or greater, that the 
veteran's current GERD is related to an 
event, injury, or disease in service, 
including the in-service episodes of 
sore throat treatment between December 
1969 and February 1971.  A complete 
rationale should be provided for all 
opinions expressed.  

8.  The veteran also should be 
scheduled for a VA spine examination to 
determine the nature, extent, and 
etiology of his lumbar spine 
disorder(s).  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  All 
indicated tests, if any, should be 
conducted.  

All pertinent lumbar spine pathology, 
which is found on examination, should 
be noted in the report of the 
evaluation.  Further, the examiner 
should express an opinion as to whether 
it is at least as likely as not, i.e., 
a 50 percent probability or greater, 
that 

        (a) any diagnosed lumbar spine 
disorder is related to an event, 
injury, or disease in service, 
including the in-service episodes of 
treatment for muscle strain in the 
right paravertebral area in July 1970 
and low back pain in September 1970; 
and

        (b) any current lumbar spine 
disorder is proximately due to or the 
result of the service-connected 
patellar subluxation of both knees; if 
a causal relationship is not determined 
to exist, the examiner is alternatively 
requested to address whether any 
increase in severity of the current 
back disability was proximately due to 
or the result of the service-connected 
knee condition, as opposed to the 
natural progress of any back condition 
not related to service.  

A complete rationale should be provided 
for all opinions expressed.  

9.  The AOJ should then re-adjudicate 
the issues on appeal.  If any decisions 
remains adverse to the veteran, he and 
his representative should be provided 
with a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include the 
applicable law and regulations 
considered pertinent to the issues on 
appeal, as well as a summary of the 
evidence of record.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  A veteran has the right to submit additional evidence 
and argument on a matter that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


